DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2022 has been entered.
Response to Amendment
Claims 1, 47, 11-13, and 15-19 are currently pending. Claims 11-13 and 17-19 remain withdrawn and claims 2, 8, 9, 14, and 20 remain cancelled. Claims 3 and 10 have been cancelled. Claims 1, 4-6, and 16 have been amended. Claims 1, 4, and 5 have been amended to overcome the 35 U.S.C. 112(b) rejections set forth in the Final Office Action mailed on 23 November 2022.
Drawings
The drawings are objected to because the text in Fig. 11 is not clear and illegible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  “not to cover” in line 10 of claim 1 should read “not cover”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4, 6, and 7 are further rejected due to their dependency to claim 1.
Claim 1 recites “obtaining an emotional tag that labels the emotional state and combining the emotional tag into a photo taken in the emotional states, comprising: obtaining…” in lines 5-10. It is unclear what “comprising” is directed to. [0083] of the PGPUB mentions that the steps following “comprising” are to obtain the emotional tag corresponding to the acquired emotional state. For examination purposes, lines 5-10 is interpreted as “obtaining an emotional tag that labels the emotional state and combining the emotional tag into a photo taken into the emotional states, the obtaining the emotional tag comprising: obtaining…”
Claim 1 recites “adjusting the emotional tag to a position for photographing” in lines 8-9. It is unclear what it means to position the emotional tag for photographing. For examination purposes, this is interpreted as “adjusting the emotional tag to a position prior to photographing.”
Claim 5 recites “stopping photographing the photo” in line 9. It is unclear if the photo is taken multiple times or if only one photo has been taken. Furthermore, claim 1 recites a photo has already been taken in line 6. Clarification is requested.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-7, 15, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts, including evaluating an emotional state of a user based on a detected brain wave signal of the user. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of evaluating an emotional state of a user based on a detected brain wave signal of the user sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a mental process, which is an abstract idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 1 recites obtaining an emotional tag that labels the emotional state and combining the emotional tag into a photo taken in the emotional state, which could be performed mentally. Claim 1 also includes steps of sending an emotional log of a first user to a cloud server, sending reminder information to the second user, sending a combination scene of the photo, and converting the emotional tag of the first user into a corresponding brain wave to be inputted into the second user for stimulation. The step of converting the emotional tag into a corresponding brain wave to be inputted into the second user for stimulation does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the combining of the emotional tag into the photo taken, nor does the method use a particular machine to perform the abstract idea. This step also does not tie the application into a practical application.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the abstract idea, the claim recites additional steps of obtaining an emotional tag that labels the emotional state, combining the emotional tag into a photo taken in the emotional state, sending an emotional log of a first user to a cloud server, sending reminder information to the second user, sending a combination scene of the photo, and converting the emotional tag of the first user into a corresponding brain wave to be inputted into the second user for stimulation. Obtaining data (emotional tag) is well-understood, routine and conventional activity for those in the field of medical diagnostics. The steps of sending an emotional log of a first user to a cloud server, sending reminder information to the second user, sending a combination scene of the photo, and converting the emotional tag of the first user into a corresponding brain wave to be inputted into the second user for stimulation are all generic processing steps. Further, the obtaining step is each recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the abstract idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining step does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claim 15.
Regarding claim 15, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The recited photographing module and brain wave detecting modules are generic sensors configured to perform pre-solutional data gathering activity and the processor and memory are configured to perform the abstract idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the abstract idea into a practical application.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to data gathering and processing of data. The steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fedorovskaya et al. ‘304 (US Pub No. 2003/0156304 – previously cited) in view of Sahin ‘033 (US Pub No. 2019/0015033, provisional application filed 09 October 2013) further in view of Pandian et al. ‘605 (US Pub No. 2016/0374605 – previously cited) further in view of Miyajima et al. ’58 (US Pub No. 2006/0217598 – previously cited) further in view of Li ‘045 (US Pub No. 2015/0255045 – previously cited).
Regarding claim 1, Fedorovskaya et al. ‘304 teaches a photographing processing method based on brain wave detection (Abstract), comprising:
evaluating an emotional state of a user based on a detected brain wave signal of the user ([0037]); and
obtaining an emotional tag that labels the emotional state and combining the emotional tag into a photo taken in the emotional state ([0102]), comprising: obtaining the emotional tag corresponding to the emotional state by querying a pre-stored image library ([0068]).
Fedorovskaya et al. ‘304 teaches all of the elements of the current invention as mentioned above except for adding the emotional tag to a blank template preset in a camera; and adjusting the emotional tag to a position for photographing after the camera performs image recognition on a main image, wherein, at the position, the emotional tag does not to cover the main image.
Sahin ‘033 teaches adding an emotional tag to a blank template preset in a camera ([0234]; “An icon 1028 representing the emotional state of the individual 1022, as well as a label 1029 are presented within the analysis pane 1026.); and adjusting the emotional tag to a position for photographing after the camera performs image recognition on a main image (It is noted that the Applicant fails to recite the criticality of this step.), wherein, at the position, the emotional tag does not to cover the main image (Fig. 10B shows that analysis pane 1026 is not covering the main image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the obtaining an emotional tag of Fedorovskaya et al. ‘304 to include adding the emotional tag to a blank template preset in a camera; and adjusting the emotional tag to a position for photographing after the camera performs image recognition on a main image, wherein, at the position, the emotional tag does not to cover the main image as Sahin ‘033 teaches that this will aid in identifying the emotional state of others ([0228]).
Regarding adjusting the emotional tag to a position for photographing after the camera performs image recognition on a main image, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have tried to adjust the emotional tag to a position for photographing after the camera performs image recognition on a main stage as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, the predictable solutions being the emotional tag covering the main image and the emotional tag partially covering the main image, and the emotional tag not covering the main image.  
Fedorovskaya et al. ‘304 in view of Sahin ‘033 teaches all of the elements of the current invention as mentioned above except for sending an emotional log of a first user to a cloud server for a second user to download the emotional log from the cloud server for viewing.
Pandian et al. ‘605 teaches an at least one camera is configured in one or more user devices used by users. An at least one image of a user of the users can be received from the one or more user devices and/or one or more servers by an emotion detection system. In such a case, the at least one image of the user of the users may be stored in files/library of the one or more user devices, and/or memory chip, USBs, hard disks, and/or the one or more servers. Here, the one or more servers are a server associated with the emotion detection system and/or third party servers accessible by the emotion detection system. In one implementation, the at least one image of the user can be downloaded from Internet ([0026]). Because the at least one image of the user can be downloaded from the Internet, the at least one image could be downloaded by another user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Fedorovskaya et al. ‘304 in view of Sahin ‘033 to include for sending an emotional log of a first user to a cloud server for a second user to download the emotional log from the cloud server for viewing as Pandian et al. ‘605 teaches. Doing so would aid in sharing information about a user’s emotion to other users.
Fedorovskaya et al. ‘304 in view of Sahin ‘033 further in view of Pandian et al. ‘605 teaches all of the elements of the current invention as mentioned above except for wherein the emotional log comprises the photo labeled with global positioning system (GPS) information and the emotional tag.
Miyajima et al. ‘598 teaches an image display device displays an image reflecting a relation among persons. The relation among persons include relation between persons' locations, relation in synchronization between data, relation between environments around the persons, relation between emotions of the persons, etc. The positional information is measured by a GPS. In Fig. 6, positional information on the persons in a map is depicted on a left screen while images reflecting the positional relation are depicted on a right screen ([0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the emotional log of Fedorovskaya et al. ‘304 in view of Sahin ‘033 further in view of Pandian et al. ‘605 to include the photo labeled with global positioning system (GPS) information and the emotional tag as Miyajima et al. ‘598 teaches. Doing so would aid in corresponding an emotion of a user with a location of the user.
Fedorovskaya et al. ‘304 in view of Sahin ‘033 further in view of Pandian et al. ‘605 and Miyajima et al. ‘598 teaches all of the elements of the current invention as mentioned above except for sending reminder information to the second user responsive to detecting that location information of the second user matches the GPS information labeled in the photo in the emotional log uploaded by the first user; and
sending, by a virtual reality technology, a combination scene of the photo corresponding to the location information and labeled with emotion of the first user and a current image to the user, and converting the emotional tag of the first user into a corresponding brain wave to be inputted into the second user for stimulating.
Li ‘045 teaches a headshot photo that is provided at a first client device. A first animation file including a body figure performing a series of motions and having interchanging headshot photos are generated. A second animation file is transmitted from a second client device. A combined animation file is then generated by integrating the first and second animation files. The combined animation file is transmitted to the second client device. The user at the second client device can more accurately and comprehensively perceive the emotions of the user at the first client device through the combined animation file. Furthermore, the combined animation file may be configured to tell a story through the integration of the first and second animation files. Therefore, any user watching the combined animation file will be able to more accurately and comprehensively perceive the emotions and the interactions between the users at the first and second client devices (Fig. 6C and [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Fedorovskaya et al. ‘304 in view of Sahin ‘033 further in view of Pandian et al. ‘605 and Miyajima et al. ‘598 to include sending reminder information to the second user responsive to detecting that location information of the second user matches the GPS information labeled in the photo in the emotional log uploaded by the first user; and sending, by a virtual reality technology, a combination scene of the photo corresponding to the location information and labeled with emotion of the first user and a current image to the user, and converting the emotional tag of the first user into a corresponding brain wave to be inputted into the second user for stimulating as Li ‘045 teaches this will allow the second user to more accurately and comprehensively perceive the emotions of the first user ([0060]).
Regarding claim 15, Fedorovskaya et al. ‘304 teaches a wearable device for photographing based on brain wave detection, comprising: a photographing module ([0032]), a brain wave detecting module ([0037] teaches electrodes and [0043] teaches wireless communication module. Although Fedorovskaya et al. ‘304 does not explicitly teach an LED module, one of ordinary skill in the art would understand that the camera as mentioned in [0032] would include a plurality of LEDs.), a processor (Claim 11), and a memory ([0048], [0116]), wherein the memory is connected to the photographing module and the brain wave detecting module, and the processor, by reading an executable program code stored in the memory, executes a program corresponding to the executable program code for implementing the photographing processing method based on brain wave detection according to claim 1. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorovskaya et al. ‘304 in view of Sahin ‘033 further in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045 further in view of Xu et al. ‘692, as applied to claim 3, further in view of Heeter ‘042 (US Pub No. 2016/0027042 – previously cited).
Regarding claim 4, Fedorovskaya et al. ‘304 in view of Sahin ‘033 further in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045 further in view of Xu et al. ‘692, as applied to claim 3, teaches all of the elements of the current invention as mentioned above except for encoding the emotional state and transmitting an encoded code to a driving circuit of a light emitting diode (LED) module, so that the driving circuit performs a strobe according to the encoded stream; generating a photo with black and white stripes according to stroboscopic information of the LED module during capturing the main image by the camera; and acquiring the emotional tag corresponding to information of the black and white stripes by decoding the information of the black and white stripes of the photo, and adding the emotional tag to an original photo.
Heeter ‘042 teaches a visible logo with a depiction of an “invisible scannable code” layer added, as seen in Fig. 4. Although this embodiment can be practiced in such a way that the mobile device scans using natural light conditions, a strongly desired enhancement employs a software selectable "bounce flash" such that mobile device is configured to emit an invisible light flash just prior to and during the image capture "scan" function such that the invisible substrates reflect their brightest practical illumination ([0102]). The image of a 2D bar code or other scannable image, which yields a data string is presented, together with a business logo brand image creates a "scannable logo", which contains encoded identity data for the logo brand owner, encoded visual identification characteristics for the logo brand, an encoded GPS data corresponding to manufacturing location for a manufactured item or assembled item, plus additional embodiment dependent data ([0030]). When the scannable code is scanned, one of ordinary skill in the art would understand that LEDs in a camera are used to decode the code.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steps of obtaining the emotional tag that labels the emotional state and combining the emotional tag into the photo taken in the emotional state of Fedorovskaya et al. ‘304 in view of Sahin ‘033 further in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045 further in view of Xu et al. ‘692, as applied to claim 3, to include encoding the emotional state and transmitting the encoded code to a driving circuit of a light emitting diode (LED) module, so that the driving circuit performs a strobe according to the encoded stream; generating a photo with black and white stripes according to stroboscopic information of the LED module during capturing the main image by the camera; and acquiring the emotional tag corresponding to information of the black and white stripes by decoding the information of the black and white stripes of the photo, and adding the emotional tag to an original photo as Heeter ‘042 teaches this will aid in including data and characteristics of an image ([0030]). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorovskaya et al. ‘304 in view of Sahin ‘033 further in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045, as applied to claim 1, further in view of Chatterjee et al. ‘915 (US Pub No. 2015/0178915 – previously cited).
Regarding claim 5, Fedorovskaya et al. ‘304 in view of Sahin ‘033 further in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein, after evaluating the emotional state of the user based on the detected brain wave signal, the method further comprises:
comparing a degree of the emotional state with a preset state threshold;
acquiring the emotional tag that labels the emotional state, and combining the emotional tag into the photo taken in the emotional state, responsive to obtaining that the emotional state is greater than or equal to the state threshold by the comparing; and
stopping photographing the photo, responsive to obtaining that the emotional state is less than the state threshold by the comparing.
Chatterjee et al. ‘915 teaches comparing emotional state information to an emotional state trigger value (Fig. 6B block 654 and [0081]), the emotional state trigger value being set by the user, as mentioned in block 651 and [0078]. After it has been determined that the emotional state information is greater than or equal to an emotional state trigger value (block 655 and [0082]), the emotional state information is stored with the image (block 656 and [0083]). Block 655 mentions that an image is taken when the emotional state information is greater than or equal to an emotional state trigger value. Although not explicitly state, one of ordinary skill in the art would understand that if the emotional state information is less than the emotional state trigger value, an image isn’t taken.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Fedorovskaya et al. ‘304 in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045, as applied to claim 1, to include comparing a degree of the emotional state with a preset state threshold, acquiring the emotional tag that labels the emotional state, and combining the emotional tag into the photo taken in the emotional state, responsive to obtaining that the emotional state is greater than or equal to the state threshold by the comparing, and stopping photographing the photo, responsive to obtaining that the emotional state is less than the state threshold by the comparing as Chatterjee et al. ‘915 teaches this will aid in taking an image only when the emotional state information reaches a criteria.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorovskaya et al. ‘304 in view of Sahin ‘033 further in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045, as applied to claim 1, further in view of Horseman ‘790 (US Pub No. 2013/0012790 – previously cited).
Regarding claim 6, Fedorovskaya et al. ‘304 in view of Sahin ‘033 further in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein combining the emotional tag into the phot taken in the emotional state comprises:
combining the emotional tag into the photo taken in the emotional state in an invisible pattern, wherein the invisible pattern is one of a pattern of a two-dimensional code, an abstract picture, and a stripe image formed by flashing of visible light in high frequency;
prompting the second user to enter a viewing password responsive to the invisible pattern being triggered by the second user to send a viewing request; and
upon the second user inputting the viewing password, verifying the viewing password according to a pre-stored password for a verification, and converting the invisible pattern into a visible emotional tag responsive to passing the verification.
Horseman ‘790 teaches displaying a login screen, as seen in Fig. 15 block 1502 of method 1500 and Fig. 16. The login credentials can be entered by the user at block 1504 and authenticating the login credentials are depicted in block 1506. The login screen depicted in Fig. 16 is interpreted as a pattern of a two-dimensional code, as a two-dimensional code is need to create the login screen. Where the login credentials are authenticated, the method 1500 may proceed to displaying a home screen with an option to access an employee health monitoring application, as depicted at block 1508. For example, if the login credentials are authenticated, a home page screen 1700 (e.g., a user desktop screen) including a user selectable employee health monitoring application icon 1702 may be displayed, as depicted in Fig. 17 ([0312]-[0313]). Home page screen 1700 may include a health status widget 1704 that may include an emotion avatar 1710 ([0314]), which depicts the user’s emotion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combining the emotional tag into the photo taken in the emotional state of Fedorovskaya et al. ‘304 in view of Sahin ‘033 further in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045, as applied to claim 1, to include combining the emotional tag into the photo taken in the emotional state in an invisible pattern; prompting the second user to enter a viewing password; and upon the user inputting the viewing password, verifying the viewing password and converting the invisible pattern into a visible emotional tag as Horseman ‘790 teaches that this will aid in verifying the user attempting to login to grant access to the user-specific health information ([0247]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorovskaya et al. ‘304 in view of Sahin ‘033 further in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045, as applied to claim 1, further in view of Kilmer et al. ‘662 (US Pub No. 2015/0305662 – previously cited).
Regarding claim 7, Fedorovskaya et al. ‘304 in view of Sahin ‘033 further in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for generating an emotional audio file corresponding to the emotional state, and combining the emotional audio file into the photo taken in the emotional state; and
playing the emotional audio file corresponding to the photo responsive to detecting that the photo is opened.
Kilmer et al. ‘662 teaches a software product in a patient's computer comprises instructions for transmitting signals generated by an emotional recognition algorithm indicating a patient's emotional state over a computer-to-computer link. Such signals can include but are not limited to an alarm, such as an audio alarm, an alert, such as a visual icon, or any other such indication which can be provided to a therapist's computer upon detection of an important visual clue by an emotional recognition software resident in the patient's computer. These signals can cause the generation of a response, either audibly on a speaker associated with the therapist's computer, or visually on the video screen of the therapist's computer, or both, and require significantly less processing speed and bandwidth than would transmission of a very high resolution image of the patient, sufficient for the therapist to identify an emotional response by the patient. The nature of the emotional responses which can be assessed and sent to the therapist are such as: "patient is lying", or "patient is angry", or "patient is distressed", and the like. Additionally, digitally obtaining and assessing such subtle facial, eye and/or head movements by the emotional recognition algorithm in the patient's software product can help avoid the therapist inadvertently missing such clues during the remote audio/visual session ([0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Fedorovskaya et al. ‘304 in view of Sahin ‘033 further in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045, as applied to claim 1, to include generating and emotional audio file, and combining the emotional audio file into the photo taken in the emotional state; and playing the emotional audio file corresponding to the photo responsive to detecting that the photo is opened as Kilmer et al. ‘662 teaches this would require significantly less processing speed and bandwidth than would transmission of a very high resolution image of the patient and is sufficient for the therapist to identify an emotional response by the patient ([0060]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorovskaya et al. ‘304 in view of Sahin ‘033 further in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045, as applied to claim 11, further in view of Quy ‘866 (US Pub No. 2014/0221866 – previously cited) and Cavuoto et al. ‘497 further in view of Heeter ‘042.
Regarding claim 16, Fedorovskaya et al. ‘304 in view of Sahin ‘033 further in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045, as applied to claim 11, teaches all of the elements of the current invention as mentioned above except for a plurality of brain wave sensing metal electrodes at different positions on an inner wall of a headband, wherein the plurality of brain wave sensing metal electrodes are configured to detect a brain wave signal of the first user.
Quy ‘866 teaches biosensors that record physiological signals that relate to changes in emotional states, such as skin conductance, skin temperature, respiration, heart rate, blood volume pulse, blood oxygenation, electrocardiogram (ECG), electromyogram (EMG), and electroencephalogram (EEG) (Fig. 6 biosensors 37 and [0013], [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable device of Fedorovskaya et al. ‘304 in view of Sahin ‘033 further in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045, as applied to claim 11, to include a headband with a plurality of brain wave sensing metal electrodes as Quy ‘866 teaches this will aid in measuring physiological signals that relate to changes in emotional states ([0013]).
Cavuoto et al. ‘497 teaches neurological stimulation may be applied to users using electrodes (Fig. 1 electrode configuration 112 and [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of brain wave sensing metal electrodes of Fedorovskaya et al. ‘304 in view of Sahin ‘033 further in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045 further in view of Quy ‘866 to include stimulating a user with an emotion as Cavuoto et al. ‘497 teaches. Doing so would be applying a known technique to a known device ready for improvement to yield predictable results.
Fedorovskaya et al. ‘304 in view of Sahin ‘033 further in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045 further in view of Quy ‘866 and Cavuoto et al. ‘497 teaches all of the elements of the current invention as mentioned above except for a light emitting diode (LED) module, configured to perform strobe according to an encoded code stream, wherein the encoded code stream is obtained by encoding the emotional state.
Heeter ‘042 teaches a visible logo with a depiction of an “invisible scannable code” layer added, as seen in Fig. 4. Although this embodiment can be practiced in such a way that the mobile device scans using natural light conditions, a strongly desired enhancement employs a software selectable "bounce flash" such that mobile device is configured to emit an invisible light flash just prior to and during the image capture "scan" function such that the invisible substrates reflect their brightest practical illumination ([0102]). The image of a 2D bar code or other scannable image, which yields a data string is presented, together with a business logo brand image creates a "scannable logo", which contains encoded identity data for the logo brand owner, encoded visual identification characteristics for the logo brand, an encoded GPS data corresponding to manufacturing location for a manufactured item or assembled item, plus additional embodiment dependent data ([0030]). When the scannable code is scanned, one of ordinary skill in the art would understand that LEDs in a camera are used to decode the code.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable device of Fedorovskaya et al. ‘304 in view of Sahin ‘033 further in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045 further in view of Quy ‘866 and Cavuoto et al. ‘497 to include a LED module as Heeter ‘042 teaches this will aid in including data and characteristics of an image ([0030]).
Fedorovskaya et al. ‘304 in view of Sahin ‘033 further in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045 further in view of Quy ‘866 and Cavuoto et al. ‘497 further in view of Heeter ‘042 teaches all of the elements of the current invention as mentioned above except for a wireless communication module, configured to send an emotional log of a first user to a cloud server for a second user to download the emotional log from the cloud server for viewing.
Pandian et al. ‘605 teaches an at least one camera is configured in one or more user devices used by users. An at least one image of a user of the users can be received from the one or more user devices and/or one or more servers by an emotion detection system. In such a case, the at least one image of the user of the users may be stored in files/library of the one or more user devices, and/or memory chip, USBs, hard disks, and/or the one or more servers. Here, the one or more servers are a server associated with the emotion detection system and/or third party servers accessible by the emotion detection system. In one implementation, the at least one image of the user can be downloaded from Internet ([0026]). Because the at least one image of the user can be downloaded from the Internet, the at least one image could be downloaded by another user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable device of Fedorovskaya et al. ‘304 in view of Sahin ‘033 further in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045 further in view of Quy ‘866 and Cavuoto et al. ‘497 further in view of Heeter ‘042 to include a wireless communication module configured to send an emotional log of a first user to a cloud server for a second user to download the emotional log from the cloud server for viewing as Pandian et al. ‘605 teaches. Doing so would aid in sharing information about a user’s emotion to other users.
Fedorovskaya et al. ‘304 in view of Sahin ‘033 further in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045 further in view of Quy ‘866 and Cavuoto et al. ‘497 further in view of Heeter ‘042 teaches all of the elements of the current invention as mentioned above except for wherein the emotional log comprises the photo labeled with global positioning system (GPS) information and the emotional tag.
Miyajima et al. ‘598 teaches an image display device displays an image reflecting a relation among persons. The relation among persons include relation between persons' locations, relation in synchronization between data, relation between environments around the persons, relation between emotions of the persons, etc. The positional information is measured by a GPS. In Fig. 6, positional information on the persons in a map is depicted on a left screen while images reflecting the positional relation are depicted on a right screen ([0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the emotional log of Fedorovskaya et al. ‘304 in view of Sahin ‘033 further in view of Pandian et al. ‘605 and Miyajima et al. ‘598 further in view of Li ‘045 further in view of Quy ‘866 and Cavuoto et al. ‘497 further in view of Heeter ‘042 to include the photo labeled with global positioning system (GPS) information and the emotional tag as Miyajima et al. ‘598 teaches. Doing so would aid in corresponding an emotion of a user with a location of the user.
Response to Arguments
Applicant argues that because the steps are performed automatically by a machine or computing device and cannot be performed manually by a human. Examiner respectfully disagrees, as section 2106.05(f) of the MPEP states that merely using a computer as a tool to perform an abstract idea does not integrate the abstract idea into a practical application. Furthermore, there is no recitation of any specific structure that performs these steps. The last step is also “converting the emotional tag.” However, it is unclear if converting the emotional tag is the output. It is also unclear how this would effect a change or be used in a practical application. Examiner suggests to include a specific structure to perform these steps as well as clarifying as to what the output to these steps is. The output should create a closed-loop system as well as effect a particular change. Examiner suggests to also include how what makes this invention novel. As such, Applicant’s arguments are not persuasive and the 35 U.S.C. 101 rejection has been maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791